DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7, drawn to a method of joining structures, classified in B29C 65/02.
II. Claims 8-15, drawn to a coupling arrangement for removably coupling a protective tip to a surgical laser fiber, classified in A61B2018/2222.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case process as claimed can be used to connect two tubular structure together. It’s not limited to attaching protective tip on surgical laser fiber.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

(b)    the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c)    the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(d)    the prior art applicable to one invention would not likely be applicable to another invention;
(e)    the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant's election with traverse of claims 1-7 in the reply filed on 02/08/2021 is acknowledged.  The traversal is on the ground(s) that original restriction was improper.  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
2 recites the limitation "a method" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "a first structure" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "a first polymer" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "a second structure" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "an incompatible second polymer" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "a method" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "a first structure" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "a first polymer" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "a second structure" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "an incompatible second polymer" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "a method" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
4 recites the limitation "a first structure" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "a first polymer" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "a second structure" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "an incompatible second polymer" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "a method" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "a first structure" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "a first polymer" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "a second structure" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "an incompatible second polymer" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "a method" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "a first structure" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
6 recites the limitation "a first polymer" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "a second structure" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "an incompatible second polymer" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "a method" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "a first structure" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "a first polymer" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "a second structure" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "an incompatible second polymer" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Brown et al. (US Pub. No.: 2010083177 A1) being the closest prior art of reference disclose attaching soft tip (3) to fiber (1) via cladding, welding or a compression fit (Fig. 1; ¶0027). 

However, the cited prior art of references alone or in combination fails to discloses or provide any motivation of “…welding small bands of compatible tubing or material to the first structure to create raised structures or ribs; and mechanically linking the second structure made of the incompatible second polymer with the ribs or raised structures at a desired attachment point of the first and second structures.” Thus, allowable limitations in combination with other limitations are allowed at the time of invention and over the cited prior art of references. Claim 1 is allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 2-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL I PATEL whose telephone number is (571)270-7660.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VISHAL I PATEL/Primary Examiner, Art Unit 1746